— Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered June 23, 1989, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of imprisonment of 7 to 14 years, unanimously affirmed.
Having failed to seek postjudgment relief, defendant’s appellate challenge to the effectiveness of trial representation is unreviewable on the present record (People v Jones, 55 NY2d 771, 773). Defendant’s appellate argument fails to demonstrate that there was no reasonable explanation for counsel’s decisions, or that counsel’s representation, on its face, lacked strategic value (People v Rivera, 71 NY2d 705, 709). On the *631present state of the record, we cannot conclude that defendant was denied meaningful representation (People v Baldi, 54 NY2d 137, 147). Concur — Murphy, P. J., Sullivan, Rosenberger and Kassal, JJ.